Minturn, J.
(dissenting). When the plaintiff sauntered forth in the aftermath of Decoration Day, 1919, to enter the city oí Eahway, as an itinerant disciple of economics and politics, he possessed' an inflexible purpose, and, as the event proved, a flexible platform. He also possessed the notion that if 'perchance his preachments were at all obnoxious to law and order, lie would he duly informed of the fact by the police officers; and, if he persisted, would be baled to the police station, where he might assert his legal rights. He also possessed the idea that the water caire was peculiar to sanitaria; and that the fire department in cities was utilized for the suppression of fires, and the police department for the suppression of vice and disorder. He was speedily disillusioned1 in those respects; for the mavor, doubtless guided by the biblical lesson that “some souls may he saved yet so as by fire,” and by the doctrine of the Grand Monarch of Trance, that after, him came the deluge, called out the fire department, and before the plaintiff had concluded his; exordium, turned the fire hose upon him; and, under the strenuous impact of twenty-two to thirty-three pounds to the square inch of water, the plaintiff was taken from his feet, and the flexible platform was taken with him, and law and order in the city of Eahway were thus vindicated. Thus testified the mayor:
“Q. Why didn’t you use the policemen on that night?
“A. Because I thought the easiest way was the best.
C'Q. Were you holding a hose?
“A. You bet.”
The plaintiff suffered severe injuries as a result of which he sued the defendants, the mayor and the .chief of the fire de*178partment for damages. There was no dispute regarding these facts, and the case, therefore, presented only a question of law for the direction of the learned trial court, for the purpose of enabling the jury to estimate the damages. Vandegrift, &c., Co. v. Camden, &c., Railway Co., 74 N. J. L. 669.
The defence was that some few miles distant there existed a home for disabled soldiers, who, if they should hear the plaintiff preaching, would create a riot; and, so, in apprehension of a possible riot, the mayor, as the conservator of law and order1, thought “the easiest way was the best,” and to avoid noise, confusion and all appearance of a riot or excitement, he called out the fire department, which, of course, brought crowds to the scene.
The learned trial court might have concluded that the aquatic remedy thus employed was the correct palliative and specific for the suppression of fires and like disorders; but that since there was no disorder here, and but a few persons listening to the plaintiff, the police force was the remedy intended by law for such a situation. But the court left it to the jury' to say whether the fire department and the pressure of water used upon the plaintiff constituted a reasonable or an unreasonable exercise of force for the plaintiff’s expurgation and elimination; and the jury found it was not unreasonable, and hence this appeal.
Manifestly, under this conception of the law, if the mayor could legally seize upon any weapon to dispose of the obnoxious political preacher, such as poison gas or a battery of artillery, the direction of the trial court was legally correct, based upon the exploded philosophical doctrine that the end. justified the means; and if in the estimation of a jury he did not use too much gas, or too many shells, or too much Rahway water, his defence of law and order was not only reasonable but highly commendable.
Indeed, when we recall the legal records of the past, and the precedents furnished by the intolerance of an ancient atmosphere, which it was supposed to be the chief glory of this land, by its constitution and institutions to have dissi*179pated, we must admire the' moderation of the defendants' in the selection of their modas operandi. Recourse to suen sources may he justified manifestly upon the theory that history is a series of «'petitions which neither constitutions nor modes of government nor individual rights can in the retiogression gainsay, under the frenzy of misdirected patriotic zeal. 'Under its inspiring influence we have resorted to the town pump, the ducking stool, tar and feathers, expiation at the fiery stake and upon the gallows tree; and, under modern doctors of the law, shooting against the wall at early sunrise; we have had lynch law in the cotton belt, and long range; Ore upon the prairies; we have liad the thumb screw and the rack; and the effective thought controlling machinery of Cromwell in Scotland and in Ireland, and of Alva and Torquemade in the Netherlands and in Spain; and when we realize that all of this was perpetrated under the patriotic fervor for law and order, our only answer and regret must be, that it was not done in the one case or in ilie other, in conformity with our legal or constitutional principles, hut in manifest open and defiant violation of them.
The judgment should be reversed and a venire de novo awarded.
Mr. Justice Kalisch concurs in these views.
For affirmance — The Chancellor., ('hike Justice, Swayze, Trkxcttard, Parker, Beroex, Black, Katz ex-bach, White, Heppenheimer, Williams, Gardner, Ackersox, Tax Buskirk, JJ. II.
For reversal — Mintfrn, Kalisch, JJ. 2.